Title: From Thomas Jefferson to Steuben, 17 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Feb. 17. 1781.

Mr. Loyall from the post at the North west Bridge representing to me that about 400 of the militia of Princess Anne and Norfolk are embodied, that they annoy the enemy considerably, restraining their foraging parties, and checking their motions (which latter circumstance is confirmed by letter from Genl. Lawson) but that they are dispirited for want of some communication with the main army on the Northern end of the Dismal, and meditating to lay down their arms, I submit to yourself the propriety of establishing a line of riders from Genl. Gregory’s camp to such of your posts as you shall think proper. Your order (if you think proper) to Colo. Elliot the feild Quartermaster will suffice to effect this. I have taken the liberty of referring Mr. Loyall to you. He will also speak with you on the subject of arms. But as those already embodied, are armed, I cannot but doubt the expediency of sending any from our stock under present circumstances. I order the Commissary to send a deputy to subsist these men on the East of the Dismal. Every circumstance of notice will keep up their spirits: and if the enemy can be restrained from foraging below Portsmouth as well as above, they will be less easy in their situation. I am with much respect Sir Your most obedt. servt.,

Th: Jefferson

